DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,661,945 in view of Bravo, et al. (U.S Pub. 2001/0025865. Claim 1 of the ‘945 patent discloses a tumbler bottle (sports bottle), a cup (housing) with a convex bottom defining a first mixing chamber (hemispherical configuration); a lid (second closure), second mixing chamber (upper hemispherical mixing chamber), and a through opening (outlet).  Claim 4 of the ‘945 patent discloses closure (an outlet closure) but does not disclose a platform arranged on an exterior surface of the lid top wall with an intergral track and plurality of notches or that the closure is connected to the platform and slides within the track with a detent to cooperate with the notches.  Bravo discloses a closure (10) which engages a tract (18) on a platform of a lid top wall, the closure having a detent (12) which cooperates with notches (68).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the closure of the ‘945 patent with Bravo’s closure, since doing so would be a mere substitution of one known .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945 in view of Patel (U.S. Pat. 2014/0238949).
The claim of the ‘945 does not disclose that the transition between the cup and lid has a smooth interior transition surface.  Patel discloses smooth transitions between a cup (4) and lid (32) (Fig. 5) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the interior surfaces of such a compartment is easily cleaned or sanitized as they are constructed from smooth surfaces.  (¶ [0071])
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945.  The claim discloses that the cup (housing) has an opening but does not disclose that it is big enough to fit a human hand; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the opening large enough for a human hand to facilitate cleaning of the interior after use.
Claims 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945 in view of Shamoon, et al. (U.S. Pub. 2015/0144516).  The claim does not disclose a ring removably coupled to the lid.  Shamoon discloses a removably coupled ring (seen in Fig. 4) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a . 
Claims 8-12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945 in view of Bielecki, et al. (U.S. Pub. 2004/0040962).  The claim does not disclose that either the bottle or the cap has a lining.  Bielecki discloses a beverage container with a liner (114) made of “other materials” (¶ [0024]) (it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use copper for its anti-corrosion properties), an exterior wall (112) and an interior wall (116) separated by an air gap (118), the liner between the exterior and interior walls, the exterior and interior walls made of stainless steel (¶ [0024]) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the bottle and the cap to use stainless steel materials for interior and exterior walls for purposes of cleanliness and an air gap between the layers to reduce thermal transmission between the contents and the exterior.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,661,945 in view of Carkin (U.S. Pat. 2,859,891).   The claims of the ‘945 patent do not disclose graduated measurement indicia or a window arranged on a side wall including the indicia.  Carkin discloses a bottle with measurement indicia (52) on a window (50) arranged on a sidewall.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow 
Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims require that the lining is bonded to the interior wall.  Prior art Bielecki discloses that the lining (114) is bonded to the exterior wall and it would not have been obvious to modify the prior art, barring improper hindsight analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754